991 A.2d 566 (2010)
295 Conn. 924
CONSERVATION COMMISSION OF the TOWN OF FAIRFIELD
v.
RED 11, LLC.
Supreme Court of Connecticut.
Decided April 7, 2010.
Anne D. Peterson, New Haven, in support of the petition.
Noel R. Newman, Fairfield, Edward V. O'Hanlan and Thomas J. Donlon, Stamford, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 119 Conn.App. 377, 987 A.2d 398 (2010), is denied.
*567 ROGERS, C.J., did not participate in the consideration of or decision on this petition.